Title: Abigail Adams to Mercy Otis Warren, 25 April 1798
From: Adams, Abigail
To: Warren, Mercy Otis


        
          my dear Madam
          Philadelphia April 25 1798
        
        I received your obliging favour of April 7th on the 18 of this Month, for which accept my sincere thank— To hear of the Health, and Welfare, of old, and Esteemed Friends, gives pleasure to her, who sincerely rejoices, that the decline of Life, of all those, whom she highly values; is renderd agreeable by the enjoyment of Health, Peace, and Competance.— Blessing at all periods valuable but more particularly so, when active Life, yealds to the more tranquil and contemplative scenes of Age— A scene to which your Friends are as rapidly hastning, as time can carry them; and accelerated by the Burdens which are devolved upon them, when retirement from the “Worlds Mad stage” would be more consonant to their feelings, particuliarly as they have weather’d one political storm, and enterd the Harbour with Safety, it is hard to be calld again to engage in a Tempest, and with a power which defies all Laws, both humane and devine, whose Ambition knows no limits, and which seems to threaten universal Domination, and like an other Alexander, weep for new worlds to conquer—“in proportion, (to use the words of a celebrated writer) as we have been attracted towards the focus of illegality, and irreligion all the venomous, and blighting insects of our Country, have been awakened into life, and the promise of the years has been blasted”
        The olive Branch, tendered to our Gallic Allies, by our Envoys; has been rejected with scorn.— nor would the Military Despots, give to our Ambassadors, an opportunity of Presenting those liberal generous and Pacifick terms, with which they were Charged. they seemed to thing all negotiation useless, which possessd not the power of Midas— The haughtiness by which the proud repell us, has this of good in it; that in making us keep our distance, they must keep their distance too.
        having swallowd up all the Republicks with which they have contended, drained them of all their resources, they proceed from the same rapacious spirit, to imprison the Ambassador of a sovereign Power: not as alledged, for offering a Bribe, but having exacted from his court one heavey contribution, as the Price of Peace; and employd that very Money in establishing their late Military Despotism. they refuse to Sign the Treaty, which was a few days protracted, in order to obtain the consent of an Ally, against whom some articles

militated with their former engagements. having obtaind their consent, the Minister Presented the Treaty for signature, and was refused, unless a new Gift of a still more oppressive sum was given upon the refusal of his court to comply, the Minister, contrary to the Law of Nations is imprisoned, and Portugal threatned with an invasion—
        The dispatches from our Envoys which you have undoubtedly read; and which I now send you, will be prooff sufficient, to shew, what a pitch of venality Rapacity and avarice, the Present Rulers of France have arrived at. The confidence with which they boast of a powerfull Party in this Country devoted to their views, is daily experienced. their Emissaries are scatterd through all parts of this extensive union, sowing the seeds of vice, irreligion, corruption, and sedition. hence has grown up that spirit of Party, and of faction within those Walls, where wisdom and Patriotism alone should preside; where you behold Sophistory, Substituded instead of Argument, and Personal Reflection’s giving place to, National Dignity and Decorum. I wish however a veil to be thrown over the disgracefull buisness which occupied much too large a portion of the present Session; and that it may sink into oblivion with the party views which supported it—
        The Nation appears to be rousing from the Lethargy, which has too long benumbed its powers, and rising to a Sence of its own Dignity, and concequence, with a firm resolution to repell the insults offerd her, too long a habit of humiliation, does not seem a very good prepartive to manly and vigorous sentiments, but the Reluctance which every American feels to engage in Hostilities with any Nation, and the desire they have to sacrifice all consideration to the preservation of Peace, short of their Independance, and security, has restrained them from expressing the full extent of their Indignation against a Nation, which they considerd as oppressed, and in the early stages of its Revolution, sincerely wished it success in obtaining and securing to itself equal Liberty & social Rights—but when we see them ifrom, being oppressed, become themselves the greatest of all oppressors, and usurpers, we can no longer wish them success.
        If we become a united people, there is no doubt but we can withstand the storms which threatens us. united we stand—united we are formidable, and sufficent to ourselves, nor need we seek a Foreign Aid, or dread a Foreign Foe.
        As Calumny, and abuse upon the Fairest Characters and the best

Men in France, was one of the most powerfull engines, employed, to overturn one set of Rulers and in sitting up others who in their turn shared the same fate, so have their Emissaries adopted the Same weapons in this Country, and the Liberty of the press, is become licentious beyond any former period. the Good sense of the American people in general directs them Right, where they can see and judge for themselves, but in distant and remote parts of the union, this continued abuse, deception, and falshood is productive of great mischief, and tends to destroy that confidence & Harmony which is the Life Health & security of a Republick.
        I write to you my dear Madam with the Freedom and confidence of an old Friend, whom I am sure, will unite with me in sincere, and Ardent wishes, for the Peace security and prosperity of our common Country.
        The President desires me to Present to Gen’ll Warren the Remembrance of an old Friend who would be much more at his ease, & happier in cultivating the usefull science of Agriculture with him, than, in the Arduous, complicated, turbulant and difficult task assignd him— he will however do his utmost, that the fruits of the Husbandman, and the Commerce of the Merchant shall be protected and Secured, and that the Liberty and Independance which we obtaind and secured from the Grasp of one Foreign Nation shall not be unjustly wrested from us by any other Power. if we are but just to ourselves, and in these endavours he hopes for the aid and countanance of all his fellow citizens—
        when I return to Quincy, which I hope may be in the course of the summer, it will give me great pleasure to see and welcome you & Gen’ll Warren at Peace Feild—
        My compliments to your son and daughter and to miss Marcia—
        From Dear Madam Your Friend / and Humble servant
        
          Abigail Adams
        
      